48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gregory Alonza WRIGHT, Appellant,PEOPLE FOR EDUCATION, Plaintiff--Appellant,v.SUMTER COUNTY SCHOOL DISTRICT # 17;  Sumter County SchoolDistrict # 2, Defendants--Appellees.
No. 94-2534.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 2, 1995.

Gregory Alonza Wright, People for Education, Appellants pro se.  Bruce Edward Davis, Bell, Bagley & Davis, Sumter, SC, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
People for Education ("PFE") filed suit under 42 U.S.C. Sec. 1983 (1988) and filed an application for leave to proceed in forma pauperis which provided financial information for Gregory A. Wright, PFE's "Vice-Chair Legal."   The magistrate judge recommended that People for Education be required to provide financial information to determine its eligibility for pauper status.  PFE filed objections, protesting that such information had been provided by Wright's financial information.  Noting PFE's objections to providing financial information, the district court denied pauper status and ordered that PFE pay the filing fee or the case would be dismissed.  Gregory A. Wright noted an appeal* and then provided financial information for People for Education.  The district court thereafter dismissed the case without prejudice when People for Education failed to comply with the fee order.  Wright also appeals from the dismissal order on behalf of PFE.


2
Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge and denying in forma pauperis status discloses no abuse of discretion and that this appeal is without merit.  See Rowland v. California Men's Colony, Unit II Men's Advisory Council, 61 U.S.L.W. 4060 (U.S.1993) (only natural person may be granted in forma pauperis status);  Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980).  We also find no abuse of discretion in the dismissal of PFE's case for failing to comply with the fee order.  See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989), cert. denied, 493 U.S. 1084 (1990).  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although Wright was not a party to the proceedings in the district court, he has standing to appeal based upon his interest in the cause and his participation in the proceedings below.  See Kenny v. Quigg, 820 F.2d 665, 668 (4th Cir.1987)